Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-13 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an optical waveguide element comprising: an optical waveguide formed in a substrate; and an electrode controlling optical waves that are propagated in the optical waveguide and having an intersecting part intersecting the optical waveguide thereabove, wherein a portion of a resin layer is provided between the optical waveguide and the electrode in a portion of the substrate; wherein an upper surface of the resin layer is in direct contact with a bottom surface of the electrode and a bottom surface of the resin layer opposite to the upper surface is in direct contact with a top surface of the optical waveguide, and wherein the upper surface of the resin layer curves down toward the top surface of the optical waveguide at an edge of the upper surface of the resin layer to relief a stress created by a corner of the resin layer to the electrode above the resin layer; in combination with the other recited limitations in the claim. 
Claims 2-13 are allowable as dependent upon claim 1.
Prior art reference Lin, Jack (5,895,742; “Lin”) is the closest prior art of record in this application. However, Lin fails to disclose the stress relieving curvature limitations recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883